                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION



LORI JEAN FRENCH,                                   4:19-CV-04127-VLD


                   Plaintiff,

      vs.                                               JUDGMENT


ANDREW M. SAUL, COMMISSIONER
OF SOCIAL SECURITY;

                   Defendant.                                               •




      In accordance with the order for remand filed this date,

      IT IS ORDERED, ADJUDGED AND DECREED that the Commissioner's

decision is reversed under sentence four of 42 U.S.C. § 405(g) and the case is

remanded to the Commissioner for further administrative proeeedings.

      DATED this 10th day of March, 2020.

                                      BY THE COURT:




                                      VERONICA L. DUFFY
                                      United States Magistrate Judge
